Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-11 are now pending.

Drawings
The drawings are objected to because in FIG. 3, the dashed lines are not labeled, however, it is suggested to insert reference numerals “21” and “22” to identify the “first straight line” and “second straight line”, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1, 4, 6, 7, 9, 10 are objected to because of the following informalities:  (a) claim 1 (and for claim 7), “detecting parking spaces” should be clarified to read as “detecting available parking spaces” as “parking spaces” are either “occupied” or “available”; (b) claim 1, line 20 (and for claim 7) “along the parking area” should be changed to “within the parking area” for clarity; (c) claim 4 “projection profile” should be changed to “the projection profile” for clarity; (d) claim 4, last line “21” should be deleted for clarity; (e) claim 6, line 4, “detecting the parking spaces” should be changed to “detecting the available parking spaces,” for clarity; (f) claim 1 (and similarly for claim 7) reference to “the vehicles” should be changed to “the parked vehicles” for clarity; (g) claim 1, after “gap,” the following should be inserted “which corresponds to an available parking space,” or the like for clarity; (h) claim 7, line 12 the language “a parking space” should be changed to “to an available parking space,” for clarity;
(i) claim 9, reference to “a gap indicative of a parking space” should be changed to “a gap indicative of an available parking space,” or the like, for clarity; (j) claim 10, reference to “the step of receiving with the radar device a plurality of radar signals reflected by one or more surrounding elements,” is grammatically awkward.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a) Claim 1, line 17, reference to “the straight line,” is vague as it is not readily apparent which of the “first straight line” or “second straight line” is being identified; (b) similarly, claim 1, line 20 (and for claim 7, last line), reference to “along the determined straight line,” is indefinite as it is not readily apparent whether it is one of the “first straight line” or “second straight line” or is another straight line; (c) claims 3 & 4 also include “the determined straight line” and thus are rejected for the same reasoning; (d) claim 7, reference to “the parked vehicles” lacks proper antecedent basis; (e) claim 7, reference to “along the parking area” is indefinite as it lacks proper antecedent basis and further, has not been defined thus far in the claim as to what the “parking area” encompasses; (f) claim 7, reference to “the prediction error function” is indefinite as lacking proper antecedent basis and it is further not readily apparent how this “error function” correlates to the “system” and what it relates to; (g) claim 7, last line, reference to “a determined straight line” is indefinite as it is not readily apparent as to what straight line(s) applicant is referring to as none have been previously set forth thus far in the claim; (h) claim 8, reference to “each class” is indefinite for lacking proper antecedent basis, as “each” infers a previous recitation of “class,” which is not evident at this time; (i) claim 11, reference to “the computing element” lacks proper antecedent basis and is thus indefinite; (j) claim 11, reference to “one or more surrounding elements” is vague, as “surrounding elements” have not been defined previously; (k) claim 9, reference to “the histogram” lacks proper antecedent basis.  

Claims 7-9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: (a) defining the “parking area,” at least with “a first straight line” and “a second straight line,” and that these two straight lines are determined that define a parking area of the parked vehicles on the basis of the frequency of the distribution of the received radar signals (see claim 1), and a projection profile is subsequently produced on the basis of these straight lines (see claim 1), thus, it is totally unclear in claim 7 on what basis “a projection profile is ascertained”.  Still further, in claim 7: “a parking space in the calculated periodicity of the projection profile of the prediction error function” is localized, which, however, is fundamentally different from claim 1 according to which “a space in the projection profile takes the highest value of the prediction error function in comparison with the calculated periodicity and indicates the parking space within the parking area.” In connection with this, reference is also made to page 5, lines 24-29: “A periodicity for the vehicles parking along the parking area is calculated from the projection profile. A space is localized in the calculated periodicity of the projection profile with the prediction error function along an X coordinate direction. The prediction error function has the highest value at the location of the space, which means that a parking space has been localized.”  These aforementioned features missing from claim 7 are regarded as essential to the system for detecting parking spaces suitable for a vehicle, and thus render the claim(s) indefinite.
Claims 8-9 & 11 inherit the indefiniteness of independent claim 7 and are rejected under the same grounds.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Complete Reasons for Allowance will accompany the subsequent Notice of Allowance if deemed necessary and/or appropriate at that time.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
April 20, 2021